                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                 §
                                         §
v.                                       §      4:18-CR-00575-1
                                         §
JACK STEPHEN PURSLEY                     §
                                         §

                  UNOPPOSED MOTION FOR CONTINUANCE

TO THE HONORABLE LYNN H. HUGHES:

      Comes now the Defendant, Jack Pursley, and respectfully requests the Court

continue the current Order for Presentence Investigation and Sentencing based on the

following:

      1. The case is currently set for sentencing on December 9, 2019 at 1:30 P.M.
      2. Pursuant to the Order Resetting Sentencing (Doc. 387), the initial presentence
         report (PSI) must be disclosed by November 4, 2019.
      3. Mr. Lewis was recently retained to represent Mr. Pursley through sentencing.
         Mr. Lewis needs additional time to review the transcripts of all pretrial
         hearings and trial. As this Court is aware, there exists voluminous material
         relative to the transactions detailed in the indictment. Mr. Lewis must review,
         analyze and discuss this material with Mr. Pursley.
      4. Pursuant to the Probation Department’s request, Mr. Pursley has assembled a
         large amount of financial records to assist in the preparation of the PSI. Mr.
         Lewis has discussed this material with United States Probation Officer Hart
         and will deliver this material to her when Mr. Pursley is interviewed for the
         PSI.
      5. Mr. Pursley is making arrangements to deposit the necessary funds into Mr.
         Lewis’ trust account, so that his outstanding tax debt can be satisfied prior to
         sentencing. Mr. Lewis has conferred with the Government to facilitate the
         satisfaction of this tax debt.
      6. The Government is unopposed to this request.
      7. This Motion is not made for the purpose of delay, but in the interests of justice.
          Mr. Lewis requests this continuance in order to preserve Mr. Pursley's
          constitutional right to effective assistance of counsel, due process and due
          course of law under the Fifth, Sixth and Fourteenth Amendments to the United
          States Constitution.

      WHEREFORE PREMISES CONSIDERED the Defendant respectfully requests

this Honorable Court extend the current scheduling order by at least ninety (90) days.



                                         Respectfully submitted,



                                                /s/ Chip B. Lewis
                                         CHIP B. LEWIS
                                         State Bar No. 00791107
                                         Fed I.D. 24313
                                         1207 S. Shepherd Dr.
                                         Houston, Texas 77019
                                         713-523-7878 Telephone
                                         713-523-7887 Fax
                                         chip@chiplewislaw.com
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Motion has been

forwarded via email to AUSA Beaty, AUSA Albinson, AUSA Morgan and United States

Probation Officer Raegin Hart on the 12th day of November 2019.



                                              /s/Chip B. Lewis
                                       CHIP B. LEWIS



                        CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with AUSA Beaty, AUSA Albinson, AUSA

Morgan regarding this Motion, and they are UNOPPOSED.


                                              /s/Chip B. Lewis
                                       CHIP B. LEWIS
